



Exhibit 10.28
 


SEPARATION AND RELEASE AGREEMENT
This Separation and Release Agreement (the “Agreement”) is entered into among
James River Group Holdings, Ltd. (the “Parent Company”), its subsidiary James
River Group, Inc. (“JRGI”) and J. Adam Abram (“Employee”) (JRGI, the Parent
Company and Employee will be collectively referred to hereinafter as the
“Parties”).
WHEREAS, Employee is employed by each of the Parent Company and JRGI (together,
the “Company”) as its Chairman of the Board of Directors and Chief Executive
Officer pursuant to an employment agreement dated as of November 18, 2014 (the
“Employment Agreement”);
WHEREAS, the Company and Employee have mutually agreed that the employment of
Employee will end on January 1, 2018, as a result of Employee’s decision to
resign as Chief Executive Officer of the Company on that date (the “Separation
Date”) and the decision of the Board of Directors of the Parent and of JRGI to
accept that resignation effective on that date, and that Employee will continue
to serve as Chairman of the Board of Directors of both the Parent Company and
JRGI, but will not be an employee or officer of either company after the
Separation Date;
WHEREAS, the Board of Directors of the Parent Company (“Parent Board”) has
approved the accelerated vesting of 19,540 Restricted Share Units (“RSUs”) that
were granted to Employee on February 14, 2017, and will be unvested as of the
Separation Date (“Unvested RSUs”), subject to Employee’s entering into this
Agreement;
WHEREAS, the Parties seek to fully and finally settle all existing claims,
whether or not now known, arising out of Employee’s employment and termination
of employment on the terms set forth herein;
NOW THEREFORE, the Parties mutually understand and agree as follows:
1.Termination of Employment. Employee’s resignation will be effective, the
employment of Employee will end, and Employee shall cease to an officer of
either Company, on the Separation Date. This Agreement does not affect or apply
to Employee’s continuing to serve as Chairman of the Board of Directors of the
Parent Company after the Separation Date.
2.Vesting of Unvested RSUs. Subject to the Company’s timely receipt of this
Agreement executed by Employee and Employee’s not exercising his right of
revocation (as described below) of this Agreement, 19,000 Unvested RSUs shall
vest on the Separation Date. In addition, subject to Employee’s satisfying all
of the following conditions: (a) the Company’s timely receipt of this Agreement
executed by Employee and Employee’s not exercising his right of revocation (as
described below) of this Agreement; (b) the Company’s receipt of the Release
attached to this Agreement as Appendix A (“Employee Release”) that has been
executed by Employee after the Separation Date and delivered to the Company
within ten (10) business days after the Separation Date; and (c) the expiration
of the seven (7)-day period within which Employee may revoke the Employee
Release (the “Revocation Period”) and Employee’s not timely revoking the
Employee Release, 540 Unvested RSUs shall vest on the Effective Date of the
Employee Release (as defined in the Employee Release). The vesting of Unvested
RSUs will be subject to all applicable tax and other required withholdings. As
of the date of this Agreement, Executive has an option to acquire 87,199 common
shares of the Company, with an exercise price of $21.00 and an expiration date
of December 11, 2021 (the “Option”). The Option vests in full on December 12,
2017, and in accordance with its terms, will remain exercisable, if not earlier
exercised, until the date that is 90 days after the Separation Date.
3.Consideration. Employee acknowledge that (a) the release of claims by the
Company set forth in Section 7 of this Agreement and in Appendix B to this
Agreement (the “Company Release”), and the vesting of Unvested RSUs, exceeds
that to which Employee would otherwise be entitled upon termination of
employment under any contract between Employee and the Company or the normal
operation of the Company’s benefit plans, policies, and/or practices; (b) the
release of claims by the Company set forth in Section 7 of this Agreement and
the vesting of 19,000 Unvested RSUs is adequate consideration for Employee’s
promises set forth in this Agreement, including the release set forth in Section
4 of this Agreement; and (c) the release of claims by the Company set forth in
Appendix B to this Agreement and the vesting of 540 Unvested RSUs is adequate
consideration for Employee’s release set forth in Appendix A of this Agreement.
The Company acknowledges that the release of claims by Employee set forth in
Appendix A to this Agreement is adequate consideration for the Company’s release
set forth in Appendix B of this Agreement. Irrespective of whether Employee
signs this Agreement, Employee will retain any rights Employee may otherwise
have to medical, dental, and vision benefits continuation coverage pursuant to
the Consolidated Omnibus Budget Reconciliation Act of 1986, as amended, or other
applicable law (which rights will be explained in greater detail in a separate
notice provided to Employee), and will be paid all compensation and benefits
earned through the Separation Date, as follows:





--------------------------------------------------------------------------------





(a)accrued but yet unpaid base salary earned through the Separation Date will be
paid on the first payroll date following the Separation Date;
(b)any unused vacation accrued through the Separation Date;
(c)reasonable business expenses incurred, but not paid prior to, the Separation
Date will be reimbursed within forty-five (45) days after the Separation Date;
and
(d)any accrued but unpaid Tax Equalization Policy obligations of the Company
will be paid in accordance with such policy.
4.Waiver and Release of the Company. For valuable consideration from the
Company, receipt of which is hereby acknowledged, Employee waives, releases, and
forever discharges the Company and its current and former parents, subsidiaries,
divisions, affiliates, shareholders, officers, directors, attorneys, agents,
employees, successors, and assigns (collectively referred to as the “Company
Releasees”) from any and all rights, causes of action, claims or demands,
whether express or implied, known or unknown, that arise on or before the date
that Employee executes this Agreement, which Employee has or may have against
the Company and/or the Company Releasees, including, but not limited to, any
rights, causes of action, claims, or demands relating to or arising out of the
following:
(a)anti-discrimination, anti-harassment, and anti-retaliation laws, such as the
Age Discrimination in Employment Act, the Older Workers Benefit Protection Act,
and Executive Order 11141, which prohibit employment discrimination based on
age; Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1866 (42
U.S.C. § 1981), the Equal Pay Act, and Executive Order 11246, which prohibit
discrimination based on race, color, national origin, religion, or sex; the
Genetic Information Nondiscrimination Act, which prohibits discrimination on the
basis of genetic information; the Americans With Disabilities Act and Sections
503 and 504 of the Rehabilitation Act of 1973, which prohibit discrimination
based on disability; and the laws of North Carolina and Bermuda that prohibit
employment discrimination or wage discrimination;
(b)other employment laws, such as the United Sates Worker Adjustment and
Retraining Notification Acts, which requires that advance notice be given of
certain workforce reductions; the Employee Retirement Income Security Act of
1974, which, among other things, protects employee benefits; the Family and
Medical Leave Act, which requires employers to provide leaves of absence under
certain circumstances; the laws of North Carolina and Bermuda which regulate
wage and hour matters, including all forms of compensation, vacation pay, sick
pay, compensatory time, overtime, commissions, bonuses, and meal and break
periods; state family, medical, and military leave laws, which require employers
to provide leaves of absence under certain circumstances; the Sarbanes Oxley
Act; and any other federal, state, or local laws relating to employment;
(c)tort, contract, and quasi-contract claims, such as claims with respect to
unvested equity awards or claims for breach of the Employment Agreement,
wrongful discharge, physical or personal injury, intentional or negligent
infliction of emotional distress, fraud, fraud in the inducement, negligent
misrepresentation, defamation, invasion of privacy, interference with contract
or with prospective economic advantage, breach of implied contract, unjust
enrichment, promissory estoppel, breach of covenants of good faith and fair
dealing, negligent hiring, negligent supervision, negligent retention, and
similar or related claims; and
(d)all remedies of any type, including, but not limited to, damages and
injunctive relief, in any action that may be brought on Employee’s behalf
against the Company and/or the Company Releasees by any government agency or
other entity or person.
Employee understands that Employee is releasing claims about which Employee may
not know anything at the time Employee executes this Agreement. Employee
acknowledges that it is Employee’s intent to release such unknown claims, even
though Employee recognizes that someday Employee might learn new facts relating
to Employee’s employment or learn that some or all of the facts Employee
currently believes to be true are untrue, and even though Employee might then
regret having signed this Agreement. Nevertheless, Employee acknowledges
Employee’s awareness of that risk and agrees that this Agreement shall remain
effective in all respects in any such case. Employee expressly waives all rights
Employee might have under any laws intended to protect Employee from waiving
unknown claims.
5.Excluded Claims. Notwithstanding anything to the contrary in this Agreement,
the waiver and release contained in Section 4 of this Agreement shall exclude
any rights or claims (a) that may arise after the date on which Employee
executes this Agreement; (b) that cannot be released under applicable law (such
as worker’s compensation and unemployment compensation claims); (c) for
indemnification or for coverage under director’s and officer’s insurance; and
(d) with respect to the Option. In addition, the Parties agree that this
Agreement shall not adversely affect, alter, or extinguish any vested right that
Employee may have with respect to any pension or other retirement benefits to
which Employee is or will be entitled by virtue of Employee’s employment with
the Company, and nothing in this Agreement shall prohibit Employee from
enforcing such rights. Moreover,





--------------------------------------------------------------------------------





nothing in this Agreement shall prevent or preclude Employee from challenging in
good faith the validity of this Agreement, nor does it impose any conditions
precedent, penalties, or costs for doing so, unless specifically authorized by
applicable law.
6.No Other Claims. Except to the extent previously disclosed by Employee in
writing to the Company, Employee represents and warrants that Employee has
(a) filed no claims, lawsuits, charges, grievances, or causes of action of any
kind against the Company and/or the Company Releasees and, to the best of
Employee’s knowledge, Employee possesses no claims (including Fair Labor
Standards Act (“FLSA”) and worker’s compensation claims); (b) received any and
all compensation (including overtime compensation), meal periods, and rest
periods to which Employee may have been entitled, and Employee is not currently
aware of any facts or circumstances constituting a violation by the Company
and/or the Company Releasees of the FLSA or other applicable wage, hour, meal
period, and/or rest period laws; and (c) not suffered any work-related injury or
illness within the twelve (12) months preceding Employee’s execution of this
Agreement, and Employee is not currently aware of any facts or circumstances
that would give rise to a worker’s compensation claim against the Company and/or
the Company Releasees.
7.Waiver and Release by the Company. For valuable consideration from Employee
receipt of which is hereby acknowledged, the Parent Company waives, releases,
and forever discharges Employee from any and all rights, causes of action,
claims or demands, whether express or implied, that arise from any act or
omission of Employee that was known to the Board of Directors (other than
Employee) or any corporate officer (other than Employee) of the Parent Company
on or before the date that the Parent Company executes this Agreement, which the
Parent Company has or may have against Employee. For valuable consideration from
Employee receipt of which is hereby acknowledged, JRGI waives, releases, and
forever discharges Employee from any and all rights, causes of action, claims or
demands, whether express or implied, that arise from any act or omission of
Employee that was known to the Board of Directors (other than Employee) or any
corporate officer (other than Employee) of JRGI on or before the date that JRGI
executes this Agreement, which JRGI has or may have against Employee.
8.Wage Deduction Orders. Employee represents and warrants that Employee is not
subject to any wage garnishment or deduction orders that would require payment
to a third party of any portion of the Unvested RSUs. Any exceptions to the
representation and warranty contained in this Section must be described in
writing and attached to the executed copy of this Agreement that Employee
submits to the Company. Such disclosure shall not disqualify Employee from
vesting of the Unvested RSUs under this Agreement; provided, however, that the
amount of Unvested RSUs that vest as described in Section 1 of this Agreement
may be reduced in accordance with any such wage garnishment or deduction order
as required by applicable law.
9.Duty to Cooperate. Employee agrees that for one year after the Separation Date
Employee will remain reasonably available to the Company as needed to assist in
the smooth transition of Employee’s duties to one or more other employees of the
Company, without additional compensation to Employee, provided, however,
Employee’s obligations with respect to transition duties under this Section
shall not exceed 15 hours in any calendar month. Employee acknowledges and
agrees that Employee’s obligations to assist the Company in pending or
threatened litigation and any other administrative and regulatory proceedings,
which currently exist or which may arise in the future, are governed by Section
10 of the Employment Agreement, which remains in full force and effect after the
Separation Date.
10.Non-Disparagement. Employee will refrain from making negative or disparaging
remarks about the Company or the Company Releasees. Employee will not provide
information or issue statements regarding the Company or the Company Releasees,
or take any other action, that would cause the Company or the Company Releasees
embarrassment or humiliation or otherwise cause or contribute to them being held
in disrepute. Likewise, the Company and Parent Company will not cause their
directors, officers, managers, employees, or agents to provide information or
issue statements regarding Employee, or take any other action, that would cause
Employee embarrassment or humiliation or otherwise cause or contribute to
Employee being held in disrepute, and upon notice in the event of any such
disparagement by any agent of the Company or Parent Company, the Company or
Parent Company, as applicable, shall direct such agent to cease any such
disparagement. Nothing in this Agreement shall be deemed to preclude Employee,
or the Company, the Parent Company or their directors, officers, managers,
employees, or agents, from providing truthful testimony or statements in a legal
or arbitration proceeding or pursuant to subpoena, court order, or similar legal
process, or from providing truthful information to government or regulatory
agencies.
11.Non-Admission of Liability. The Parties agree that nothing contained in this
Agreement is to be construed as an admission of liability, fault, or improper
action on the part of either of the Parties.
12.Return of Company Property. Employee represents and warrants that, by the
Separation Date, Employee has returned all property belonging to the Company,
including, but not limited to, all keys, access cards, office equipment,
computers, cellular telephones, notebooks, documents, records, files, written
materials, electronically stored information, credit cards bearing the Company’s
name, and other Company property (originals or copies in whatever form) in
Employee’s possession or under Employee’s control, with the exception of this
Agreement, the Employment Agreement, compensation and benefits-related documents
concerning Employee, and documents Employee has received in his capacity as a
shareholder of the Parent Company.
13.Consultation With Legal Counsel. The Company hereby advises Employee to
consult with an attorney prior to signing this Agreement.





--------------------------------------------------------------------------------





14.Review and Revocation Periods. Employee acknowledges that Employee has been
given at least twenty-one (21) days to consider this Agreement from the date
that it was first given to Employee. Employee agrees that changes in the terms
of this Agreement, whether material or immaterial, do not restart the running of
the twenty-one (21)-day consideration period. Employee shall have seven (7) days
from the date that Employee executes the Agreement to revoke Employee’s
acceptance of the Agreement by delivering written notice of revocation within
the seven (7)-day period to the following Company contact:
James River Group, Inc.


Raleigh, North Carolina
Attn: Sarah C. Doran, Chief Financial Officer


If Employee does not revoke acceptance, this Agreement will become effective and
irrevocable by Employee on the eighth day after Employee has executed it.
15.Choice of Law. This Agreement shall be construed and administered in
accordance with the laws of North Carolina, without regard to the principles of
conflicts of law which might otherwise apply, except that Section 17 of the
Employment Agreement, as incorporated herein, shall be governed by the Federal
Arbitration Act, to the extent applicable, and North Carolina law to the extent
that the Federal Arbitration Act does not apply.
16.Severability. Should any provision of this Agreement or the provisions of the
Employment Agreement incorporated in this Agreement be held to be illegal, void
or unenforceable, such provision shall be of no force and effect. However, the
illegality or unenforceability of any such provision shall have no effect upon,
and shall not impair the enforceability of, any other provision of this
Agreement.
17.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
instrument. A copy of an executed counterpart that is delivered electronically
as a PDF attachment to an email or by facsimile shall be deemed to be an
original signed counterpart.
18.Binding Effect. This Agreement shall be binding upon and inure to the benefit
of Employee, the Company, and the Company Releasees, and their respective
representatives, predecessors, heirs, successors, and assigns, provided,
however, this Agreement may not be assigned by Employee, and any assignment by
Employee shall be null and void.
19.Entire Agreement. This Agreement contains the complete understanding between
the Parties as to the subject matter contained herein, and no other promises or
agreements shall be binding unless signed by both an authorized representative
of the Company and Employee. In signing this Agreement, the Parties are not
relying on any fact, statement, or assumption not set forth in this Agreement.
The obligations of the Company set forth in Section 1 through Section 5 and
Section 8 of the Employment Agreement shall cease on the Separation Date, except
for the obligations set forth in Sections 3(a) - 3(d) of this Agreement.
Notwithstanding the foregoing, Employee understands and agrees that Section 6
(Confidential Information and Privileged Information), Section 7
(Non-Competition), Section 10 (Cooperation), as modified by this Agreement,
Section 11 (409A Compliance), Section 12 (Uniqueness of Services;
Acknowledgments), Section 13 (Further Acknowledgments), Section 14 (Notices),
Section 17 (partial Invalidity), Section 18 (Governing Law), Section 19
(Assignability), and Section 20 (Dispute Resolution) of the Employment Agreement
remain in full force and effect after the Separation Date, are not superseded by
this Agreement, and are incorporated herein by reference. Notwithstanding the
foregoing, the Company understands and agrees that the Director and Officer
Indemnification Agreement between the Parent Company and Employee dated as of
November 18, 2014, remains in full force and effect after the Separation Date,
and is not superseded by this Agreement.
20.Arbitration. Any dispute arising under, enforcing, or challenging the
validity of this Agreement is subject to the Dispute Resolution provisions
(Section 20) of the Employment Agreement, as incorporated herein.
21.Representation and Warranty of Understanding. By signing below, Employee
represents and warrants that Employee: (a) has carefully read and understands
the terms of this Agreement; (b) is entering into the Agreement knowingly,
voluntarily and of Employee’s own free will; (c) understands its terms and
significance and intends to abide by its provisions without exception; (d) has
not made any false statements or representations in connection with this
Agreement; and (e) has not transferred or assigned to any person or entity not a
party to this Agreement any claim or right released hereunder, and Employee
agrees to indemnify the Company and hold it harmless against any claim
(including claims for attorney’s fees or costs actually incurred, regardless of
whether litigation has commenced) based on or arising out of any alleged
assignment or transfer of a claim by Employee.
    
/s/ J. Adam Abram                
J. Adam Abram                        
Dated: December 12, 2017





--------------------------------------------------------------------------------





JAMES RIVER GROUP HOLDINGS, LTD.
By: /s/ Robert P. Myron___________________
Name:        Robert P. Myron
Title:        President and Chief Operating Officer
Dated: December 12, 2017


JAMES RIVER GROUP, INC.




By: /s/ Sarah C. Doran_______________________
Name:        Sarah C. Doran
Title:        Chief Financial Officer
Dated: December 12, 2017





--------------------------------------------------------------------------------





APPENDIX A
RELEASE BY EMPLOYEE
This Release (“Release”) is being executed pursuant to a Separation and Release
Agreement (the “Agreement”) among James River Group Holdings, Ltd. (the “Parent
Company”), its subsidiary James River Group, Inc. (“JRGI”) and J. Adam
Abram    (“Employee”) (JRGI and the Parent Company will be collectively referred
to hereinafter as the “Company”) dated as of December __, 2017. Any capitalized
word not defined in this Release (other than a proper noun) has the meaning
defined in the Agreement.
1.Waiver and Release. For valuable consideration from the Company, as described
in the Agreement, receipt of which is hereby acknowledged, Employee waives,
releases, and forever discharges the Company and its current and former parents,
subsidiaries, divisions, affiliates, shareholders, officers, directors,
attorneys, agents, employees, successors, and assigns (collectively referred to
as the “Company Releasees”) from any and all rights, causes of action, claims or
demands, whether express or implied, known or unknown, that arise on or before
the date that Employee executes this Release, which Employee has or may have
against the Company and/or the Company Releasees, including, but not limited to,
any rights, causes of action, claims, or demands relating to or arising out of
the following:
a.anti-discrimination, anti-harassment, and anti-retaliation laws, such as the
Age Discrimination in Employment Act, the Older Workers Benefit Protection Act,
and Executive Order 11141, which prohibit employment discrimination based on
age; Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1866 (42
U.S.C. § 1981), the Equal Pay Act, and Executive Order 11246, which prohibit
discrimination based on race, color, national origin, religion, or sex; the
Genetic Information Nondiscrimination Act, which prohibits discrimination on the
basis of genetic information; the Americans With Disabilities Act and Sections
503 and 504 of the Rehabilitation Act of 1973, which prohibit discrimination
based on disability; and the laws of North Carolina and Bermuda that prohibit
employment discrimination or wage discrimination;
b.other employment laws, such as the United Sates Worker Adjustment and
Retraining Notification Acts, which requires that advance notice be given of
certain workforce reductions; the Employee Retirement Income Security Act of
1974, which, among other things, protects employee benefits; the Family and
Medical Leave Act, which requires employers to provide leaves of absence under
certain circumstances; the laws of North Carolina and Bermuda which regulate
wage and hour matters, including all forms of compensation, vacation pay, sick
pay, compensatory time, overtime, commissions, bonuses, and meal and break
periods; state family, medical, and military leave laws, which require employers
to provide leaves of absence under certain circumstances; the Sarbanes Oxley
Act; and any other federal, state, or local laws relating to employment;
c.tort, contract, and quasi-contract claims, such as claims for wrongful
discharge, physical or personal injury, intentional or negligent infliction of
emotional distress, fraud, fraud in the inducement, negligent misrepresentation,
defamation, invasion of privacy, interference with contract or with prospective
economic advantage, breach of express or implied contract, unjust enrichment,
promissory estoppel, breach of covenants of good faith and fair dealing,
negligent hiring, negligent supervision, negligent retention, and similar or
related claims; and
d.all remedies of any type, including, but not limited to, damages and
injunctive relief, in any action that may be brought on Employee’s behalf
against the Company and/or the Company Releasees by any government agency or
other entity or person.
Employee understands that Employee is releasing claims about which Employee may
not know anything at the time Employee executes this Release. Employee
acknowledges that it is Employee’s intent to release such unknown claims, even
though Employee recognizes that someday Employee might learn new facts relating
to Employee’s employment or learn that some or all of the facts Employee
currently believes to be true are untrue, and even though Employee might then
regret having signed this Release. Nevertheless, Employee acknowledges
Employee’s awareness of that risk and agrees that this Release shall remain
effective in all respects in any such case. Employee expressly waives all rights
Employee might have under any laws intended to protect Employee from waiving
unknown claims.
2.Excluded Claims. Notwithstanding anything to the contrary in this Release, the
waiver and release contained in this Release shall exclude any rights or claims
(a) that may arise after the date on which Employee executes this Release;
(b) that cannot be released under applicable law (such as worker’s compensation
and unemployment compensation claims); (c) for indemnification or for coverage
under director’s and officer’s insurance; and (d) with respect to the Option. In
addition, the Parties agree that this Release shall not adversely affect, alter,
or extinguish any vested right that Employee may have with respect to any
pension or other retirement benefits to which Employee is or will be entitled by
virtue of Employee’s employment with the Company, and nothing in this Release
shall prohibit Employee from enforcing such rights. Moreover, nothing in this
Release shall prevent or preclude Employee from challenging in good faith the
validity of this Release, nor does it impose any conditions precedent,
penalties, or costs for doing so, unless specifically authorized by applicable
law.





--------------------------------------------------------------------------------





3.No Other Claims. Except to the extent previously disclosed by Employee in
writing to the Company, Employee represents and warrants that Employee has
(a) filed no claims, lawsuits, charges, grievances, or causes of action of any
kind against the Company and/or the Company Releasees and, to the best of
Employee’s knowledge, Employee possesses no claims (including Fair Labor
Standards Act (“FLSA”) and worker’s compensation claims); (b) received any and
all compensation (including overtime compensation), meal periods, and rest
periods to which Employee may have been entitled, and Employee is not currently
aware of any facts or circumstances constituting a violation by the Company
and/or the Company Releasees of the FLSA or other applicable wage, hour, meal
period, and/or rest period laws; and (c) not suffered any work-related injury or
illness within the twelve (12) months preceding Employee’s execution of this
Release, and Employee is not currently aware of any facts or circumstances that
would give rise to a worker’s compensation claim against the Company and/or the
Company Releasees.
4.Wage Deduction Orders. Employee represents and warrants that Employee is not
subject to any wage garnishment or deduction orders that would require payment
to a third party of any portion of the Unvested RSUs. Any exceptions to the
representation and warranty contained in this Section must be described in
writing and attached to the executed copy of this Agreement that Employee
submits to the Company. Such disclosure shall not disqualify Employee from
vesting of the Unvested RSUs under this Agreement; provided, however, that the
amount of Unvested RSUs that vest as described in Section 1 of the Agreement may
be reduced in accordance with any such wage garnishment or deduction order as
required by applicable law.
5.Consultation With Legal Counsel. The Company hereby advises Employee to
consult with an attorney prior to signing this Release.
6.Review and Revocation Periods. Employee acknowledges that Employee has been
given at least twenty-one (21) days to consider this Release from the date that
it was first given to Employee. Employee agrees that changes in the terms of
this Release, whether material or immaterial, do not restart the running of the
twenty-one (21)-day consideration period. Employee may accept the Release by
executing this Release no sooner than the first day after the Separation Date
and no later than ten (10) business days after the Separation Date. Employee
shall have seven (7) days from the date that Employee executes the Release to
revoke it by delivering written notice of revocation within the seven (7)-day
period to the following Company contact:
James River Group, Inc.


Raleigh, North Carolina
Attn: Robert P. Myron, Chief Executive Officer


If Employee does not revoke acceptance, this Release will become effective and
irrevocable by Employee on the eighth day after Employee has executed it (the
“Effective Date”).
7.Choice of Law. This Release is made and entered into in North Carolina and, to
the extent the interpretation of this Release is not governed by applicable
federal law, shall be interpreted and enforced under and shall be governed by
the laws of that state.
8.Severability. Should any provision of this Release be held to be illegal, void
or unenforceable, such provision shall be of no force and effect. However, the
illegality or unenforceability of any such provision shall have no effect upon,
and shall not impair the enforceability of, any other provision of this Release.
9.Execution. A copy of this executed Release that is delivered electronically as
a PDF attachment to an email or by facsimile shall be deemed to be an original
signed Release.
10.Binding Effect. This Release shall be binding upon Employee and his heirs and
representatives, and shall inure to the benefit of, the Company and the Company
Releasees, and their respective representatives, successors, and assigns.
11.Arbitration. Any dispute arising under, enforcing, or challenging the
validity of this Release is subject to the Dispute Resolution provisions
(Section 20) of the Employment Agreement, as incorporated herein.
12.Representation and Warranty of Understanding. By signing below, Employee
represents and warrants that Employee: (a) has carefully read and understands
the terms of this Release; (b) is entering into the Release knowingly,
voluntarily and of Employee’s own free will; (c) understands its terms and
significance and intends to abide by its provisions without exception; (d) has
not made any false statements or representations in connection with this
Release; and (e) has not transferred or assigned to any person or entity not a
party to this Release any claim or right released hereunder, and Employee agrees
to indemnify the Company and hold it harmless against any claim (including
claims for attorney’s fees or costs actually incurred, regardless of whether
litigation has commenced) based on or arising out of any alleged assignment or
transfer of a claim by Employee.


____________________________________    ____________________________________
J. Adam Abram                        DATE





--------------------------------------------------------------------------------





APPENDIX B - COMPANY RELEASE
This Release (“Release”) is being executed pursuant to a Separation and Release
Agreement (the “Agreement”) among James River Group Holdings, Ltd. (the “Parent
Company”), its subsidiary James River Group, Inc. (“JRGI”) and J. Adam Abram
(“Employee”) (JRGI and the Parent Company will be collectively referred to
hereinafter as the “Company”) dated as of December __, 2017. Any capitalized
word not defined in this Release (other than a proper noun) has the meaning
defined in the Agreement. This Release is being executed by the Company and
delivered to Employee within five (5) business days after the Separation Date.
1.Waiver and Release. In consideration of Employee’s signing, delivery and not
revoking the Release attached as Appendix A to the Agreement, the Parent Company
waives, releases, and forever discharges Employee from any and all rights,
causes of action, claims or demands, whether express or implied, that arise from
any act or omission of Employee that was known to the Board of Directors (other
than Employee) or any corporate officer (other than Employee) of the Parent
Company on or before the date that the Parent Company executes this Release,
which the Parent Company has or may have against Employee. In consideration of
Employee’s signing, delivery and not revoking the Release attached as Appendix A
to the Agreement, JRGI waives, releases, and forever discharges Employee from
any and all rights, causes of action, claims or demands, whether express or
implied, that arise from any act or omission of Employee that was known to the
Board of Directors (other than Employee) or any corporate officer (other than
Employee) of JRGI on or before the date that JRGI executes this Release, which
JRGI has or may have against Employee
2.Choice of Law. This Release is made and entered into in North Carolina and, to
the extent the interpretation of this Release is not governed by applicable
federal law, shall be interpreted and enforced under and shall be governed by
the laws of that state.
3.Severability. Should any provision of this Release be held to be illegal, void
or unenforceable, such provision shall be of no force and effect. However, the
illegality or unenforceability of any such provision shall have no effect upon,
and shall not impair the enforceability of, any other provision of this Release.
4.Execution. A copy of this executed Release that is delivered electronically as
a PDF attachment to an email or by facsimile shall be deemed to be an original
signed Release.
5.Binding Effect. This Release shall be binding upon the Company and its
successors, and assigns, and shall inure to the benefit of Employee and his
heirs and representatives.
6.Arbitration. Any dispute arising under, enforcing, or challenging the validity
of this Release is subject to the Dispute Resolution provisions (Section 20) of
the Employment Agreement, as incorporated herein.
JAMES RIVER GROUP HOLDINGS, LTD.
By: _________________________________
Name: Robert P. Myron
Title: Chief Executive Officer
Dated: January , 2018
JAMES RIVER GROUP, INC.
By: _________________________________
Name: Robert P. Myron
Title: Chief Executive Officer
Dated: January , 2018








